Deemer, J.
— Willis Buck, who is incurably insane, has been kept by Dallas County upon its poor farm for several years. S. M. Thomley is the guardian of Buck and has in'his possession as such $440. In December of the year 1906, the county filed a petition'in the guardianship proceedings, alleging that it had kept Buck for more than five years, and that the reasonable cost and expense of his maintenance was the sum of $100 ' per year. It asked that its claim be allowed, and that an order be made on the guardian to pay over to the county the amount in his hands. The guardian filed an answer, in which he alleged that his ward had, under the direction of the superintendent of the county hospital, performed work as a farmer and common hand upon and about the county farm for the entire five years, and that his services were *357reasonably worth the sum of $200 per year. For reply to this answer, the county admitted that Buck did perform work about the county farm, but 'averred that this was done under the rules and directions of the board of control of State institutions, and for the benefit of the patient’s health, and that he did no more than was necessary for his health and personal good of body and mind. The guardian moved to transfer the case on the issues thus joined to the law docket, and, when the case was called, demanded a jury; but both requests were denied. Of this complaint is made.
i. Insane persons: claims: . trial by jury. . , There is no merit in the contention. The claim was filed in the guardianship proceedings and was not triable to a jury. Duffield v. Walden, 102 Iowa, 676. The district court, as a court of probate, had jurisn .. diction of the guardianship, and that court . alone had authority to order the guardian to pay over the money in his hands. Brewer v. Stoddard, 49 Iowa, 279. No provision exists for the trial of such matters to a jury, and, in the absence of such an enactment, there is no right to a jury trial. Coffin v. Eisminger, 75 Iowa, 30. Moreover, section 2297 of the Code provides that the estates of insane persons shall be liable to the county for the reasonable expense of their care and support, and, as no provision is made for a jury trial in the matter, no right thereto exists. Duffy v. Duffy, 114 Iowa, 581. See, also, Mock v. Chalstrom, 121 Iowa, 411; Gilruth v. Gilruth, 40 Iowa, 346; Gressly v. Hamilton Co. 136 Iowa, 722. We are not to be understood as holding ■that a probate court has exclusive jurisdiction of such matters. That it does not have is pointed out in Flock v. Wyatt, 49 Iowa, 466. The claimant may adopt either remedy, and, having gone into the probate court, the guardian had no right to a jury trial. There is no claim of want of jurisdiction and no suggestion of want of proper parties. The sole question here presented is as *358to the right of a guardian to have a jury trial upon a claim presented in the probate court.
2' CTidekce o^°rt' expense. II; It is argued that there is no competent testimony as to the reasonable expense of the care and keep of Buck. There was testimony from a member of the board of supervisors as to this matter, and, while ho did not profess to give the charges or expenses applicable to Buck alone, he did make an estimate based upon the expenses of keeping all the patients, and found that the expense for each was approximately $8.33 1-3 per month, or $100 per year. We do not know how the matter could be arrived at in any other way and believe the testimony competent.
3. Same: counterciaim for services» III. The only other point in the case, and the one most relied upon by appellant, is that, according to the testimony, Buck was no expense whatever to the county, in that he did more work and rendered services for the county which were more valu•able than his care and keep. On the other hand, it is insisted that what he did in the way of labor was under the direction of the board of control, and no more than was necessary to keep him in health. The weight of the testimony shows that Buck worked about the county farm and madé “about half a hand,” and that the usual wages for full time during the period covered by our inquiry was from $20 to $25 per month in addition to his board. It also appears that Buck required constant watching, that an attendant was with him at all times, that his ailment was such that it was better for him to work, and that work was required of him by direction of the board of control, of State institutions. The trial court was justified in finding that the work done by Buck was not greater than was necessary for his physical well-being, and that it was performed with, this end in view, rather than as a benefit to the county. This finding of the court has the force and effect of the verdict of a jury, and *359should not be disturbed unless it be shown to be without substantial support in the testimony.
The law of the case is settled in Marshall Co. v. Lippincott, 137 Iowa, 102, decided since the trial in the district court, and under -the rules there announced there was no error committed by the trial court. — Affirmed.